Citation Nr: 1444957	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for arthralgia of multiple joints, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2014 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a throat disability and for a thigh disability have been raised by the record (in a February 1995 written statement submitted by the Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Increased Rating for Arthralgia of Multiple Joints

After thoroughly reviewing the entire record (to include all records uploaded to Virtual VA and the Veterans Benefits Management System (VBMS)), the Board has discovered that the following pertinent documents are currently missing from the record: (1) the Veteran's claim for an increased rating for arthralgia of multiple joints, received March 31, 2010; (2) a VCAA notice letter, dated April 21, 2010; (3) a VCAA notice response waiver, dated April 26, 2010; (4) a statement in support of the Veteran's claim from W. A., dated April 26, 2010; and (5) the report of a VA orthopedic examination, conducted at the VA Medical Center in Biloxi, Mississippi on May 7, 2010 [a May 2010 VA treatment record notes that this examination report was scanned into Vista Imaging].  Such evidence is critical to the Veteran's current claim for an increased rating for arthralgia of multiple joints.

On remand, the AOJ must upload the May 2010 VA orthopedic examination report from Vista Imaging into VBMS.  In addition, the AOJ must conduct an exhaustive search of all potential sources of the other missing records, and associate all located records with VBMS.  If any of the missing records cannot be obtained and associated with VBMS, then the AOJ must prepare a memorandum for the record indicating that an exhaustive search of all potential sources of the missing records was performed and that such records are irretrievably lost.  Thereafter, the Veteran must be notified of the unavailability of any missing records, be afforded an opportunity to provide any copies of such records that he may have in his possession, and be afforded an opportunity to provide another lay statement from W. A.

Increased Rating for Type II Diabetes Mellitus

Viewing his April 2014 written statement in the light most favorable to him, the Board finds that the Veteran expressed disagreement with the initial rating assigned for type II diabetes mellitus by an August 2013 rating decision.  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must upload the report of a VA orthopedic examination, conducted at the VA Medical Center in Biloxi, Mississippi on May 7, 2010, from Vista Imaging into VBMS.

2.  The AOJ must conduct an exhaustive search of all potential sources of the following missing records, and associate all located records with VBMS:

(a)  the Veteran's claim for an increased rating for arthralgia of multiple joints, received March 31, 2010;

(b)  a VCAA notice letter, dated April 21, 2010;

(c)  a VCAA notice response waiver, dated April 26, 2010; and

(d)  a statement in support of the Veteran's claim from W. A., dated April 26, 2010.

3.  If any of the missing records outlined in Instructions #1 and #2 above cannot be obtained and associated with VBMS, then the AOJ must prepare a memorandum for the record indicating that an exhaustive search of all potential sources of the missing records was performed and that such records are irretrievably lost.

4.  Thereafter, the Veteran must be notified of the unavailability of any missing records, be afforded an opportunity to provide any copies of such records that he may have in his possession, and be afforded an opportunity to provide another lay statement from W. A.

5.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal for an increased rating for arthralgia of multiple joints (to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)).  If that claim remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

6.  The AOJ must also issue a SOC addressing the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, this issue should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

